Citation Nr: 18100197
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 13-18 516A
DATE:	March 29, 2018
ISSUES DECIDED:	4	ISSUES REMANDED:	0
 
ORDER
Service connection for bilateral pes planus is denied.
Service connection for a bilateral knee disability, to include as secondary to bilateral pes planus, is denied.
Service connection for a low back disability, to include as secondary to bilateral pes planus, is denied.
Service connection for a bilateral lower leg disability, to include as secondary to bilateral pes planus, is denied.
FINDINGS OF FACT
1.  Pes planus, second degree, not disabling, was noted on entrance examination, and the weight of the probative evidence indicates that the Veterans bilateral pes planus was not aggravated by service.
2.  A current diagnosis involving the right knee is not of record.
3.  There is no probative evidence that the left knee disability had its onset during active service, manifested within one year of discharge from service, or is related to active duty service, and service connection for bilateral pes planus is being denied.  
4.  There is no probative evidence that the low back disability had its onset during active service, manifested within one year of discharge from service, or is related to active duty service, and service connection for bilateral pes planus is being denied.  
5.  A current diagnosis involving the bilateral leg is not of record. 
CONCLUSIONS OF LAW
1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1131, 1132, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306, (2017).
2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).
3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).
4.  The criteria for service connection for a bilateral lower leg disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active duty service from August 1948 to February 1949.
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in June 2012 and May 2013.  The June 2012 rating decision declined to reopen a previously denied claim for service connection for bilateral pes planus; the May 2013 rating decision denied the claims for service connection involving disabilities of the bilateral knee, low back, and bilateral lower leg.  
The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2014. A transcript is of record.   The Board issued a decision in February 2015 that reopened the previously denied claim for service connection for bilateral pes planus and remanded it and the other claims for additional development.  The claims were again remanded by the Board in December 2016.  
The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).
Service Connection
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)    may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
In cases where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  
Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C. § 1111.  A pre-existing injury or disease will be considered to have      been aggravated by active service where there is an increase in disability during     such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).
If a pre-existing disorder is noted on entering service, in accordance with 38 U.S.C. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991). Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition,   as contrasted to symptoms, is worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
Service connection may also be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2017).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).   
 
1. Entitlement to service connection for bilateral pes planus. 
The Veteran seeks entitlement to service connection for bilateral pes planus.  He essentially claims no defect was noted at induction; that there is no proof he had a condition that existed and was overlooked at the time of induction; that he injured both feet in September 1948 after jumping out of a truck with full pack and gear during basic training at Fort Dix; that he was sent back to limited duty in October 1948 and December 1948 after the September 1948 injury, and that his condition worsened as a result; and that he was ultimately discharged as unfit for duty after treatment at the base hospital did not work.  
As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral pes planus.  Accordingly, the first criterion for establishing service connection has been met.
Contrary to the Veterans assertion that no defect was noted at the time of his entry into service, service treatment records reveal that he had pes planus, second degree, not disabling, at the time of an August 1948 enlistment examination.  As such, the presumption of soundness does not apply and the Board finds that the disability pre-existed service.  The question that remains to be resolved is whether the pes planus that pre-existed service was aggravated during service.  
An orthopedic clinic note dated September 23, 1948 indicates that the Veteran had had no relief from the use of arch supports previously prescribed and was unwilling to try them any longer.  It was noted that he was in definite need of wearing them if he was to obtain any relief from his symptoms.  It was recommended that his shoes and combat boots be adjusted with Thomas heels and metatarsal bars, in addition to insistence on his continued use of arch supports.  A September 29, 1948 follow up note indicates that he had pes planus, 3rd degree, bilateral, asymptomatic.  He was to be admitted to the hospital for a certificate of disability for discharge (CDD) and the admission occurred that day.  
A record dated October 1, 1948 noted pes planus, second degree, slight valgity     of heel bilaterally, and the Veterans calves were not well developed. On October 8, 1948, the Veteran was found not sufficiently disabled for discharge and would be given a week of intensive physical therapy and calf building and would be given an opportunity to return to permanent limited duty on the basis of a three profile for pes planus.  The wedges were to be removed from his Thomas heels before he went on duty as he did not have definite pronation of his heels. An October 1948 weight bearing x-ray of the feet showed some loss of the normal longitudinal    pedal arch without evidence of subluxation or hypertrophic arthritis; no other abnormality was seen.  
A record dated December 3, 1948 indicates that the Veteran reported no relief from approximately two months of calf building exercises.  His calves had slightly better tone but nothing remarkable.  He had shoes with Thomas heels and inner wedges, which he refused to wear.  It was noted that his pes planus was still definitely not of the third degree variety inasmuch as the foot was not frozen, there was only slight valgity of the heels, and there was no prominence of the medial astragalus.  The Veteran was to be sent to limited duty with instructions to wear the shoes as prescribed.  On December 13, 1948, the Veteran was considered fit for overseas assignment, although a defect requiring special consideration, specifically pes planus, second degree, bilateral, symptomatic, was noted.  The Veteran could do light marching but was not to walk over three miles total each day.  
The final summary following the Veterans hospital admission indicates that he was admitted with third degree pes planus; however, no valgity of heel, prominence of astragalus, or frozen foot was found.  Hence, he only had second degree pes planus.  It was further noted that he had been given a very complete and lengthy course       of calf building but remained symptomatic.  Corrective shoes were fitted and the Veteran was discharged to permanent limited duty.   

A February 2, 1949, report of medical history indicated that when the Veteran came into service his feet were a minority Pes Planus, now after 6 months of service and treatment they have gotten worst and hard to do duty.  The Veteran claims, however, that he did not make this statement and that it is unsigned.  The Board agrees there is no signature associated with the statement allegedly made by the Veteran.  
On February 16, 1949, the Veteran was found permanently unfit for military service because of pes planus, second degree, symptomatic, with no eversion or weakness.  It was also noted that a trial of limited duty had produced no alleviation of pain on moderate use.  The date of onset of disease or injury was noted to be 1930; the date the Veteran became unfit for duty was January 31, 1949, and it    was noted to have existed prior to entering service and not aggravated by service.  
A February 23, 1949, discharge examination showed pes planus, third degree, with moderate eversion and slight weakness symptomatic.  In the remarks section, it was noted the pes planus had been symptomatic before and since service, and was incapacitating in spite of limited duty.  
The post-service evidence includes several letters written by private physicians who have treated the Veteran, a March 2016 VA examination, and an addendum opinion provided by the March 2016 VA examiner.  Only the evidence that addresses whether the pes planus that pre-existed service was aggravated during service will be discussed.  
In a July 2015 letter, the Veterans private podiatrist, Dr. A.J.I., reported that     after reviewing all of the Veterans medical records presented and monitoring his clinical course, including 28 years of treatment with his primary care physician,    the podiatrist was convinced that the Veterans injury while in the service directly resulted in his current disabilities.  The podiatrist noted that progressing from a second degree pes planus to a third degree pes planus cannot occur in several months without the presence of an acute injury and that, therefore, it was his opinion that the Veterans in-service injury is directly responsible for permanent worsening of his condition.  

In an April 2015 letter, the Veterans private primary care physician, Dr. P.J.S., reported that upon induction into the Army, the Veteran was diagnosed with pes planus (flatfeet), second degree, which was nonsymptomatic and which was mild enough to allow him to serve in the Army without medical deferment.  However, following the incident in basic training where he was required to jump off of a troop carrier with his full pack and rifle, he went on to develop symptomatology     in his feet.  Ultimately, he was given an honorable discharge for medical reasons   as he then went on to develop third degree pes planus, which then precluded him from continuing active service after only seven months enlistment.  Dr. S. noted that clinically, it is not possible for a second-degree pes planus to progress to a third-degree in such a short period of time unless some other precipitating factor occurred.  As such, the development of the third-degree pes planus was not a natural progression, but rather precipitated wholly by the traumatic incident occurring during basic training.  
The Veteran underwent a VA foot conditions, including flatfoot (pes planus) Disability Benefits Questionnaire (DBQ) in March 2016, pursuant to the Boards February 2015 remand.  Diagnoses of bilateral flat foot (pes planus) and bilateral plantar fasciitis were provided.  Following detailed physical examination, the examiner provided an opinion that the Veterans pes planus is less likely than     not (less than 50 percent probability) permanently aggravated beyond its natural, expected course of progression by military service.  In the rationale section, the examiner noted that the Veteran was diagnosed with pes planus on enlistment      on August 2, 1948, was hospitalized the following month for more than two months due to bilateral foot and leg pain following a troop carrier jump (between September 28, 1948 and December 15, 1948), and was medically discharged from service on February 24, 1949.  The examiner reported that the Veterans pes planus was characterized as second degree on enlistment and was variably documented either as second or third degree pes planus during his hospitalization (October 10, 1948 and December 13, 1948), on a February 16, 1949 certificate of disability for discharge, and on separation examination dated February 2, 1949 and February 23, 1949.  Ultimately, however, in the final summary of the Veterans hospitalization, 
the attending orthopedic surgeon noted that the patient was admitted with what [was] diagnosed as pes planus third degree for CDD [certificate of disability for discharge]...however, he truly has second degree pes planus.  
The VA examiner went on to say that while the Veterans primary care physician and podiatrist contend that the development of third degree pes planus represents a permanent worsening of [his] condition and that his injury while in the service  directly resulted in his current disabilities, respectively, a number of factors suggest otherwise.  The examiner noted the absence of additionally documented associated lower extremity injury, indicating that the Veterans foot pain began merely within one calendar month of enlistment rather than on repeated, protracted activity or use over a longer period of time; the lack of supporting medical documentation objectively describing the status of the Veterans foot condition, namely, reporting continued pain and functional impairment for an ensuing six to 24 months immediately following military service discharge; and the Veterans account during the examination of successfully working on his feet in both the bakery and construction business for years after service, which collectively     not only suggest temporary exacerbation and incapacity but otherwise provide insufficient evidence demonstrating permanent aggravation of the Veterans pre-existing pes planus beyond its natural, expected course of progression exclusively as the result of military service.  In response to the questions posed by the Board, the examiner indicated the preponderance of the evidence of record suggests temporary exacerbation of his condition.  
A March 2016 letter from the Veterans primary care physician indicates that the Veteran provided a copy of the March 2016 VA examination and that it does not report on the fact that in addition to the main causation incident (jumping off a troop carried with full pack and rifle), there were also other factors involved in the increasing foot pain noted by the Veteran.  These factors include the fact that the Veteran was a member of special services and was listed as a light weight boxer.  This included extensive calisthenics and roadwork (running 10 miles) on a daily basis.  The physician also noted the differing diagnoses of second and third degree pes planus on service treatment records and indicated that these varying findings are quite typical and can be noted to change on a daily basis based upon any stress or muscular fatigue factors such as prolonged walking or standing.  The physician determined that irrespective of the actual degree of pes planus, there was clearly     a significant aggravation and exacerbation of the Veterans nonsymptomatic         pes planus which he had upon entry into the military.  There was also irrefutable evidence that his daily roadwork, along with the precipitating incident of jumping off a troop carrier with full pack and rifle, aggravated the condition to such an extent as to have him discharged from military service.  
The Veteran submitted a May 2016 letter from another private podiatrist, Dr. E.D., who reported that he had the opportunity to evaluate and begin to treat the Veteran for a multitude of biomechanical concerns that are all inter-related and quite significant for an 86 year old and which were directly caused by his time in    military service.  Dr. D. reported reviewing the medical records of both Dr. S.        and Dr. I. and the March 2016 VA examination report.  It was noted that Dr. D.    was taking the time to personally construct this correspondence as it was felt       some of the interpretations that were made by the VA examiner were not totally representative of the Veterans medical conditions in light of the very detailed evaluation, computerized gait evaluation and digital radiographs.  The summary      of findings indicated that the Veteran suffers from a coordinated complex of biomechanical concerns all stemming from his service-related injuries when he    was instructed to repetitively jump from the troop carrier with full pack and rifle  and thereby sustaining a now permanent injury to his plantar fascial bands, tibialis posterior and peroneals with a direct pathology to his ankles, legs and back; that the Veteran had no pre-enlistment documented pathology to his arches or flat feet, and that all his current concerns are not age related but a direct consequence of the injury sustained from jumping off the troop carrier and concomitant road running; that there had been discussion in several reports concerning second degree versus third degree flat foot and that the completion of very accurate computerized testing concerning the Veterans pronatory level led Dr. D. to believe that within a reasonable degree of podiatric certainty, the question at hand is not concerning his degree of flat foot, but rather the extent of the injury he sustained to his leg and ankle support muscles when he was ordered to repeatedly jump from the troop carrier, thereby sustaining an injury to tibialis posterior muscle/tendon thereby causing progressive collapsing of his ankles, internal rotation of his extremities, spasm of peroneals and closed chain pronation contributing to lower back pain;     that the Veterans current concerns of gait instability, functional mobility deficits and chronic intractable pain to back, legs, ankles and arches are from a natural progression of his being second or third degree flat footed but to his concentrated over-use injury that he sustained during military duty; that Dr. D. concurred with the findings of both Dr. S. and Dr. I. that it is highly unlikely that a natural progression of flat footedness can progress in that short period of time and that Dr. D. did not agree with the VA examiners statement that the Veterans pes planus is less likely than not incurred in or caused or permanently aggravated beyond its natural course of natural progression by military service; and that it was Dr. Ds professional opinion that the Veterans current disability and chronic pain is more that less    likely (more than 50 percent probability) a direct result/caused and permanently precipitated by his injuries sustained by his military service.  
An addendum opinion was obtained from the March 2016 VA examiner in February 2017 to address whether the Veterans boxing training in service altered the opinion provided.  The examiner concluded that it is less likely than not that the Veterans pre-existing bilateral pes planus was permanently aggravated beyond its natural course of progression by (his boxing training during) military service.  The   examiner noted that despite the medical opinions expressed by the Veterans    private physicians, after yet again reviewing the Veterans record of evidence, including information regarding the Veterans special services and boxing training and Dr. Ds evaluation newly provided since last year, the opinion and underlying rationale remained unchanged for the following reasons: the lack of supporting medical documentation objectively documenting continued pain and/or functional impairment as the result of the Veterans pes planus during an ensuing period of     no less than 50 years following military service separation, from six to 24 months immediately thereafter until left foot surgery for Mortons neuroma in December 1999, which fails to demonstrate an ongoing chronic foot condition persisting since and thereby permanently aggravated beyond its usual expected course as the result of military service; that the Veteran reported having successfully worked on his feet in both the bakery and construction business for years after service, which in the absence of medical documentation of a concurrent on going, chronic foot problem    or condition wholly contradicts his contention and implies that, if anything, it is       his many years of longstanding weightbearing in both of these occupations, not his less-than-two-month period of military service before developing his above-noted foot problems, that permanently aggravated his pre-existing pes planus; and that according to the medical literature, while some with pes planus develop disabling pain, posterior tibial tendon dysfunction, and subsequent progressive arthritis ... [nonetheless,] it is not clear whether there is a link between pediatric flexible flatfoot and the development of posterior tibial tendon dysfunction in adults or whether the altered biomechanics of the pediatric flatfoot predisposes to tendon failure.  The examiner concluded that altogether, the evidence in sum fails to demonstrate permanent aggravation of the Veterans pre-existing pes planus beyond its natural, expected course of progression exclusively as the result of military service and thus to substantiate the Veterans claim as contended.  
The Board finds the opinions provided by the March 2016 VA examiner to be the most probative opinions of record.  These opinions considered the fact that the Veteran was inducted into service with second degree pes planus; that while there are varying notations in the service treatment records of third degree pes planus, the final summary of the Veterans hospitalization indicated that although the Veteran was admitted for CDD with third degree pes planus noted, he only truly had second degree pes planus; and that the Veterans ability to work on his feet in both the bakery and construction business for years after service was evidence against a finding that the pre-existing pes planus was permanently aggravated beyond its natural and expected course of progression during service, even considering the September 1948 injury and the Veterans special services and boxing training.       As the opinions were provided following review of the claims file and provided adequate rationale for the conclusions reached, the Board finds the opinions to       be entitled to great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  
Conversely, the opinions provided by Dr. I. in July 2015 and by Dr. S. in April 2015 and March 2016 are of lower probative value as they did not consider the Veterans post-service occupational history of working on his feet.  Thus, these opinions are afforded less probative weight.  Id. 
The Board also notes that the May 2016 opinion provided by Dr. D. is based on    an inaccurate factual premise since Dr. D. determined that the Veteran had no pre-enlistment documented pathology to his arches or flat feet, despite the fact that second degree pes planus was noted at the time of an August 1948 enlistment examination.  Accordingly, this opinion is afforded no probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely) (citing Reonal)).
While the Veteran believes that his bilateral pes planus was caused or aggravated by service, there is no indication that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the etiology of pes planus is a matter not capable 
of lay observation, and requires medical expertise to determine. Thus, the Veterans own opinion regarding the etiology of his hearing loss is not competent medical evidence.  In sum, the most probative evidence indicates that the Veterans pre-existing bilateral pes planus was not aggravated by service. 

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus.
The Veteran seeks entitlement to service connection for a bilateral knee disability.  He asserts that he incurred problems with his knees during basic training exercises and alternatively asserts that his bilateral knee disability is secondary to his bilateral pes planus.  
As an initial matter, the Board notes that the only diagnosis rendered related to   the Veterans right knee is pain.  See VA and private medical evidence. Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which a claim may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).     In the absence of evidence of a current right knee disability, service connection is not warranted and the claim must be denied.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
In regards to the left knee, the Veteran has been diagnosed with left knee degenerative joint disease.  As there is no indication the Veteran had left knee arthritis within one year of his February 1949 discharge from service, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, although there are private opinions indicating that the Veterans bilateral pes planus contributed to his complaints involving the knee, since service connection for bilateral pes planus has been denied, service connection is also not warranted for the left knee disability on a secondary basis.  See 38 C.F.R. § 3.310.  Therefore, the only question that remains is whether the left knee disability is related to service.
The preponderance of the evidence is against the claim for service connection for   a left knee disability on a direct basis.  Service treatment records are devoid of reference to complaint of, or treatment for, any left knee problems and although a July 2003 VA record indicates the Veteran reported knee pain since service, the Board does not find this assertion to be persuasive since he denied arthritis; bone, joint or other deformity; lameness; and trick or locked knee at the time of his February 1949 discharge from service. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Moreover, there is no evidence establishing that the Veterans current left knee disability is related to service; rather, as noted above, his private physicians have indicated his left knee problems are related       to his bilateral pes planus.  
To the extent the Veteran believes that his left knee disability was caused by service, there is no indication that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the etiology of a left knee disability is a matter not capable of lay observation, and requires medical expertise to determine. Thus, the Veterans own opinion regarding the etiology of his left knee disability is not competent medical evidence.   
 

3.  Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus.
The Veteran seeks entitlement to service connection for a low back disability.  He asserts that he incurred problems with his back during basic training exercises and alternatively asserts that his low back disability is secondary to his bilateral pes planus.  
As an initial matter, the Board notes that the evidence suggests the Veteran has disc disease.  As there is no indication the Veteran had arthritis involving the      low back within one year of his February 1949 discharge from service, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, although there are private opinions indicating that the Veterans bilateral pes planus contributed to his complaints involving the back, since service connection for bilateral pes planus has been denied, service connection is also not warranted for the low back disability on a secondary basis. See 38 C.F.R. § 3.310.  Therefore, the only question that remains is whether the low back disability is related to service.
The preponderance of the evidence is against the claim for service connection for   a low back on a direct basis.  Service treatment records are devoid of reference to complaint of, or treatment for, any low back problems and although a July 2003 VA record indicates the Veteran reported back pain since service, the Board does not find this assertion to be persuasive since he denied ever wearing a brace or back support and also denied arthritis and bone, joint or other deformity at the  time of his February 1949 discharge from service. See Caluza, 7 Vet. App. at 511.  Moreover, there is no evidence establishing that the Veterans current low back disability is related to service; rather, the Veterans private primary care physician reported in an August 2013 letter that he had been treated the Veteran for nearly    28 years for several accident-related injuries to his low back, which would mean    he began treating the Veteran in approximately 1985.  In addition, several other private physicians have indicated the Veterans low back problems are related to his bilateral pes planus.  

While the Veteran believes that his low back disability was caused by service, there is no indication that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the etiology of a low back disability is a matter not capable of lay observation, and requires medical expertise to determine. Thus, the Veterans own opinion regarding the etiology      of his low back disability is not competent medical evidence.  
4. Entitlement to service connection for a bilateral lower leg disability, to include as secondary to bilateral pes planus.
The Veteran seeks entitlement to service connection for a bilateral lower leg disability.  He asserts that he incurred problems with his legs during basic training exercises and alternatively asserts that his bilateral lower leg disability is secondary to his bilateral pes planus.  
The only diagnosis rendered related to the Veterans lower legs is pain. See VA and private medical evidence.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which a claim may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  In the absence of evidence of a current bilateral lower leg disability, service connection   is not warranted and the claim must be denied.  See e.g., Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  
 

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine. However, as      the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v.      Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at                    55-56.

 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Van Wambeke, Counsel  

